DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-5 and 9-20 are pending. 
Claims 6-8 are canceled. 
Claims 2-5, 9-16, and 18-20 are withdrawn from consideration as elected without traverse.
Claims 1 and 17 are rejected. 

Claim Objections
Claims 2-5, 9-16, and 18-20 objected to because of the following informalities:  
In accordance with MPEP 714 (i.e., 37 CFR 1.121(c)), claims that have been withdrawn pursuant to election without traverse should be marked as –withdrawn--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Repsa et al. (NPL: Kinematic Analysis of Rhomboid Pressing Mechanism), as evidenced by Avallone et al. (NPL: Marks’ Standard Handbook for Mechanical Engineers), Hrones et al. (NPL: Analysis of the Four-Bar Linkage), Svoboda (NPL: Computing Mechanisms and Linkages), and Repsa et al. (LV14201B).
The disclosed structure of Repsa’s figure 3 (i.e., respective links 2, 5, 6, 4) clearly anticipates the claimed structure of instant figure 1 (i.e., respective links 4, 6, 8, 10); and Repsa discloses that the size of the links 4 and 5 are 500mm; and that the size of the links 2 and 6 are 1100mm. Notably, 500 = 1100/(1+1.2), where arccos(1.2/2) is within the range of 5 to 59 degrees (i.e., meeting the constraints of instant formulas I and II). 
Further, it is clear that the disclosed structure (e.g., the motion of piston 7 which is connected to link 6; and the fixed arrangement of link 2) meets the remaining claimed limitations. 

    PNG
    media_image1.png
    526
    552
    media_image1.png
    Greyscale

Moreover, as evidenced by Avallone (see page 8-3), it was well known that the lengths of the links of a four-bar linkage may be varied such that many different motions will result depending upon the length of the respective links and the orientation of the fixed link; and as evidenced by Hrones (see page ix, second paragraph), “it is important to realize that the relative motion of any link to the remaining members of the linkage is the same, regardless of which member is fixed”; and Svoboda evidences (fig. 5.7) that such deltoid mechanisms were long-known in the art. 

Response to Arguments
Applicant’s arguments with respect to the combination of art as applied in the previous rejection of claims 1 and 17 have been considered but are moot.
Applicant’s arguments specifically with regards to Repsa (i.e., Remarks, page 8, first paragraph) are not persuasive. Applicant has argued that it is clear that “none of the members of the Galloway linkage exhibit any straight line movement during operation.” This is not persuasive. 
First, the arguments of counsel cannot take the place of evidence in the record in accordance with MPEP 2145(I); and Applicant has not provided evidence that the structure of Repsa does not necessarily or inherently possess the characteristic of the instant claimed product (i.e., in accordance with MPEP 2112(V) and/or 2112.01(I)). The structure recited in the prior art is substantially identical to that of the claims, and therefore a prima facie case of anticipation has been established in accordance with MPEP 2112.01(I). 
Second, contrary to Applicant’s assertions, Repsa’s fig. 3 is reproduced according to Repsa’s patent LV 14201 B. It is clear from Fig. 1 of the LV 14201 patent (reproduced below) that the motion of the piston is constrained to linear motion.

    PNG
    media_image2.png
    389
    622
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658